Citation Nr: 1744443	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-34 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and personality disorder.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel

INTRODUCTION

The Veteran served on active duty from December 1972 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In August 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the electronic claims file.


FINDING OF FACT

The probative evidence of record is against a finding that the Veteran has a currently diagnosed psychiatric disorder related to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
The Board has reviewed all the evidence in the record. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Veteran contends he has a mental condition, specifically depression, which had onset in service and has continued since that time.  It is his belief that he was discharged from service because of his psychological problems which continued and contributed to his chronic alcoholism.

The Veteran filed a claim for service connection for "depression - mental condition" in October 2012.  He indicated that he had only sought treatment at VA medical facilities and had been treated since 1984.  

Review of the Veteran's service treatment records (STRs) reveal that he sought treatment in August 1973 while in the midst of a marital crisis and was prescribed Diazepam with one refill.  The STR also indicated that a mental health appointment was scheduled.  Because mental health treatment records are not included in the STRs, the RO attempted to obtain records for that appointment which would have taken place at the Naval Hospital in LeMoore, California.  A PIES request was sent to the National Personnel Records Center (NPRC).  In October 2013, the NPRC provided a negative response.  In a November 2013 memorandum, it was noted that clinical records from LeMoore Naval Hospital for the year 1973 were unavailable for review and further attempts to locate them would be futile.  The Veteran was notified.  The Veteran's September 1973 separation examination did not indicate psychiatric concerns or diagnosis of a psychiatric condition.  

Based on the Veteran's contention that he was separated from service due to mental health issues, his personnel file was requested.  Personnel records demonstrated that the Veteran entered service following a court order stating he must enter service for at least three years in order for several burglary charges to be stricken.  A record dated in August 1973 indicated the Veteran was discharged by "reason of misconduct - civil conviction".  The Veteran signed documents indicating he was aware he was being administratively discharged for civil conviction of a crime involving moral turpitude, specifically theft.  There is no indication in the personnel records that the Veteran had been diagnosed with a psychiatric condition or was discharged on account of mental health concerns.

The Veteran first sought mental health treatment after service in 1984 when he attempted suicide by overdosing on pills.  The RO sought to obtain treatment records from this period from each VA facility at which the Veteran indicated he had sought treatment.  Records were found to be unavailable.  

In December 1985, the Veteran was admitted to a VA Hospital in Little Rock, Arkansas for alcohol abuse.  He indicated having been drinking daily since age 18 and he made the decision after loss of his job and family relationships that he wanted to stop drinking.  It was noted the Veteran was taking no medication.

In July 1987, the Veteran was admitted for a second time.  He blamed three divorces on his alcohol use.  

In August 1987, the Veteran was admitted a third time.  He reported a problem with alcohol spanning 20 years.  He complained of depression and it was noted he had been treated with Sinequan/Doxepin at bedtime by his family doctor for one week prior to hospital admission and the prescription was continued.

Between June 1990 and August 1990, the Veteran was again admitted.  He noted that he quit taking drugs with the exception of marijuana and cocaine during military service and he began having a serious problem with alcohol in 1985.  The Veteran recalled legal charges after discharge and a DWI and public intoxication charges in the early 1980s.

In an October 1990 follow-up note, the Veteran reported his first drink was at age 7 and he first used drugs at age 13.  He denied health problems, but admitted to alcohol related family conflicts and financial problems.  He reported that his parents and grandparents abused alcohol and that he was verbally abused in childhood.  Alcohol dependency was identified along with borderline personality disorder with depressive features and depression.  A good job history was noted with the last six years spent as an over-the-road truck driver.  It was noted his job problems revolved around alcohol-related absences and not being comfortable when he had to be close to people. 

Between August and October 1991, the Veteran was admitted to a VA Hospital for substance abuse.  A September 1991 Domiciliary Intake Information sheet indicated a suicide attempt in 1984, but that the Veteran was not currently taking medication and denied depression as a current problem.  A Domiciliary Psychosocial Assessment revealed the Veteran had been mentally and emotionally abused as a child by his father.  It was noted he had been placed in a juvenile home for auto theft and running away before being put out on the street.  He indicated being addicted to heroin for two years prior to joining the Navy at 18.  It was noted the Veteran currently had problems with relapse prevention and appeared to need guidance in dealing with emotional scars from his relationship with his family of origin.

In August 1992, the Veteran was again admitted to a VA Hospital on suicide status and assaultive status.  Upon examination, he was diagnosed with major depression, recurrent and borderline personality disorder with antisocial traits.  The Veteran indicated he had been diagnosed with depression 6 or 7 years prior.  He stated that he began drinking at age 7 and was raised by an abusive alcoholic father.  He indicated depression had been ongoing since childhood and he had been in Alcoholics Anonymous for the past 12 years.  The Veteran sought to be prescribed anti-depressants.  The treatment provider noted that he was not noted to have neurovegetative signs or symptoms of depression and anti-depressive medications were not begun.

An August 1992 Social Work Service Report indicated the Veteran was suffering from depression and was admitted after climbing up the water tower and threatening to jump.  The Veteran indicated he had been trying to get help for depression since 1987 unsuccessfully and he was drinking to relieve his anxiety.  He continued to ask for anti-depressive medication.

In an August 1992 Psychiatry Note, the Veteran was evaluated after insisting to see a psychiatrist because of depression and the desire to be on medication.  He stated that he felt depressed, but had felt worse in "87 or 88."  He noted having been treated with Sinequan in 1987 that helped, but he did not give it a "real chance."  He stated he had regrets over "missed chances" with his children.  The impression was dysthymia and alcohol dependence.  

Medical records dated in January 1993 indicated the Veteran was again hospitalized for detoxification and drug and alcohol abuse counselling.  It was noted the Veteran had a history of abusing substances and that he was taking medication for depression.  In a September 1993 Social Work Assessment, the Veteran answered questions involving his military service; he did not indicate any mental health problem stemming from that period.  In a December 1993 progress note, the Veteran related a history of depression, but denied depression was problematic at present, although he had difficulty handling feelings of stress and anger.

A December 1998 Social Work Progress Note indicated the Veteran was employed as a long distance truck driver and had maintained sobriety for the past five years.  He reported chronic problems with depression and anxiety.

A June 2001 Discharge Summary from Hines VA Hospital indicated treatment for alcohol dependence.  The Veteran noted blackouts and shakes, anger and depression because of his drinking. He was diagnosed with alcohol dependence with depression and dependent personality.

In July 2002, he was treated again for alcohol dependence, chronic and continuous, probable drug-induced mood disorder and probable dysthymia.  He was noted to have cluster B personality traits, antisocial and dramatic.

He was treated again in July 2003 for alcohol dependence, dysthymia and substance induced mood disorder.  He stated he began to drink heavily after he lost a "good trucking job" and that his binge drinking made his depression worse.  In September 2003, he was restarted on psychotropic medications that he had been taking as an outpatient.

In December 2004, the Veteran was admitted again for intoxication and he was placed back on his outpatient psychiatric medications.  In August 2005, he was admitted again as his alcohol use was interfering with his work.  Between January and April 2006, he sought inpatient treatment and then was admitted to the Community Transition Program.  In reporting his history, he related that both parents were alcoholics; he did not indicate that he had been discharged from the military due to depression or mental health problems in general.

In July 2009, the Veteran was seen for adjustment disorder with disturbance of emotions and conduct manifestations, and alcohol dependence.  

Between 2010 and 2013, he continued to seek follow up for major depression (possibly bipolar vs. substance induced mood disorder), alcohol dependency and borderline personality disorder.  

In June 2013, following his claim for service connection, the Veteran underwent a VA examination.  Depressive disorder not otherwise specified (NOS) and personality disorder NOS were diagnosed.  It was noted that due to the complexity and interrelationships of the Veteran's symptoms, it was not possible to fully separate the symptomatology for depressive disorder NOS from contributions from his personality disorder NOS so as to know how much of the Veteran's impairment was related to each diagnosis.  

At the examination, the Veteran described a "horrifying" childhood and that he and his siblings were physically and emotionally abused by his father.  He reported that he was discharged from the military in 1973 because he refused to leave his first wife when the Navy gave him orders to move to Japan.  As to his time in the military, he reported that he did not want to leave his wife and skipped duties often.  He reported receiving verbal reprimands and that he had poor relationships with peers and supervisors.  The Veteran denied psychiatric treatment prior to his time in the military.  He reported he was seen by a psychologist during his military service for feeling unhappy with his performance, feeling unwanted and feeling "mixed up" and "depressed" about having to leave the military.  He recalled being prescribed Valium.  As to his life post-service, he reported being psychiatrically hospitalized throughout his adult life, most recently in February 2013 for suicidal ideation, depression and medication seeking behaviors.  He indicated he had received psychiatric treatment since the early 1980s and that his mother died in 1984 and that "devastated" him.  As to his mental state, the Veteran reported feeling "really depressed" at times and that he worried what others thought about him.  He stated that such feelings led to him "self-medicating" throughout his life with drugs and alcohol.  He stated he last felt really depressed in February 2013 and the feeling lasted a few days and then he would return to a regular mood.  He reported first feeling "really depressed" in his late teens and early 20s.  Following review of the claims file and interview of the Veteran, the examiner opined that it was less likely than not that the Veteran's current depression was related to the mental health symptomatology noted in service.  This was because the STRs did not indicate a psychiatric diagnosis and there was no indication of ongoing mental health treatment following service.  The Veteran reported and records indicate mental health treatment first beginning in the 1980s, along with diagnoses of substance dependence.  The examiner also noted symptoms fitting with personality disorder NOS including anger, irritability, and physical fighting beginning before the Veteran's time in the military.

Along with his August 2013 notice of disagreement, the Veteran submitted an opinion from his treating psychiatrist.  Dr. W.A. indicated he had treated the Veteran for approximately 10 years in both inpatient and outpatient settings.  The doctor indicated that the Veteran had experienced "chronic depression dating back to his military days, where he was prescribed psychoactive medications."  Dr. W.A. indicated it was his mental condition which ultimately led to his discharge from the Navy.  Based on this understanding of the Veteran's history, the doctor opined that it was at least as likely as not that his depression was "precipitated and/or exacerbated by the stress of his military experiences."

At his August 2016 hearing before the Board, the Veteran indicated he sought mental health treatment quite often while on active duty, as often as two times per week.  He recalled the suggestion of a hardship discharge from service due to his depression.  The Veteran explained that he got married in March of 1973, after basic training, and that shortly thereafter he got orders to go to Japan and his wife stated she would leave him.  He indicated being depressed at that time.  In June or July of 1973, the Veteran was caught shoplifting and he was discharged from service.  He now believes this was on account of his mental health issues and recalls the base psychiatrist telling him he might not be fit for military service.  He indicated he began to seek mental health treatment in the early 1980s because prior to that, he did not realize he had VA benefits and could not afford insurance.  

Overall, after a sympathetic and complete review of the record, the Board finds that the criteria for entitlement to service connection for an acquired psychiatric disorder, specifically depression, are not met.  Notably, personality disorders are not diseases or injuries for which compensation can be paid.  38 C.F.R. §§ 3.303(c), 4.9 (2016).

Although the Veteran did seek treatment during service regarding marital issues, was prescribed Diazepam and may have sought additional treatment in August 1973 for which records are no longer available, the STRs do not contain a diagnosis of a psychiatric disability upon separation from service or until 1987, fifteen years after separation from service.  At that time, it was noted the Veteran was diagnosed and prescribed medication prior to admittance to the hospital for substance abuse.  The first indication of chronic mental health problems following service appeared in 1984, when the Veteran attempted suicide the year his mother died.  In 1985, he began seeking continuing treatment for recurrent substance abuse; notably, at that time, he did not complain of depression and it was not noted he was taking any psychiatric medications.  In hospital records dated in the early 1990s, the Veteran himself indicated an onset of depression 6 or 7 years prior in the mid-1980s, which would be years after separation from service.  Overall, the Board finds the Veteran's assertion that his mental health symptoms began during service and continued since to be lacking credibility as they are in conflict with other statements he has made to medical providers as well as other evidence of record.  Again, psychiatric evaluation at the time of separation from service was normal.  In addition, personnel records demonstrate that the Veteran was separated from service due to a civil conviction and the Veteran signed documents regarding his rights and that the conviction was what was leading to his discharge. 

Upon review of the conflicting medical opinions of record, the Board finds that the VA examination opinion that was based on a review of the claims file and a direct examination of the Veteran is more probative than the opinion offered by Dr. W.A., who did not indicate review of the claims file and relied on history given by the Veteran that is contradicted by other evidence of record.  Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  In addition, an opinion based upon an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229   (1993) (holding that the Board is not bound to accept medical opinions that are based upon an inaccurate factual premise); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  Here, there are several inaccuracies in Dr. W.A.'s opinion.  Specifically, that the Veteran's depression was chronic since his military days and that he was discharged from the military on account of a mental condition.  Review of the records shows treatment for diagnosed depression beginning years after separation from service and there is no indication in the STRs or personnel records that the Veteran was discharged from service on account of mental health concerns.

The Board sympathizes with the difficult circumstances the Veteran has faced throughout his life, but is obligated to decide cases based on the law and the evidence before it.  Harvey v. Brown, 6 Vet. App. 416, 425 (1994) (holding that the Board is bound by the law and is without authority to grant benefits on an equitable basis).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.







      (CONTINUED ON NEXT PAGE)
ORDER

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


